Citation Nr: 0615766	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-20 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty for training 
from May to June 1962, and served on active duty from June 
1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied entitlement to TDIU.  This 
issue was previously remanded in November 2001, and again in 
June 2003.  


FINDING OF FACT

The veteran's service-connected disability does not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for a single disability, 
prostatitis, which is rated as 40 percent disabling.  The 
veteran also suffers from insulin-requiring type II diabetes 
mellitus, hypertension, hyperlipidemia, and has a history of 
transient ischemic attack with left leg weakness.  He has had 
two strokes, a heart attack, coronary artery bypass surgery, 
and hip replacement surgery.  

A report of contact dated in October 2001 indicates that the 
veteran averred that he was unable to work due to residuals 
of a hip injury sustained while on active duty.  The record 
shows that service connection for degenerative arthritis of 
the hips was denied in a rating decision dated in July 2000.  

In November 2002, an examination for residuals of the 
service-connected prostatitis was conducted and the examiner 
noted that the veteran had leakage that required pad changes 
two times a day.  No other problem related to prostatitis, 
such as infection, was noted.  It was felt that the veteran's 
prostatitis did not preclude his ability to work.

A rating decision dated in July 2004 evaluated the veteran's 
prostatitis and denied an increased rating.  In connection 
with the claim for an increased rating, the veteran was 
afforded a VA genitourinary examination, given in April 2004.  
The veteran's current problem was reported as left leg 
weakness and pain; the veteran had been using a cane for the 
past five years.  The veteran reported that he had been 
treated in the past for infection and inflammation of the 
prostate, but that it had not been bothering him lately.  He 
reported that he did not have any urinary problems other than 
going to the bathroom more often, and denied any problems 
with incontinence except leakage problems if he did not get 
to the bathroom quickly.  He reported that he had not worked 
since 1995 because of his diabetes mellitus and his two 
strokes.  

The veteran also reported that he had not had any surgery to 
any part of the urinary tract.  He denied any recurrent 
urinary tract infections, kidney or bladder stones, or 
hospitalization for urinary tract disease.  The examiner 
diagnosed prostatitis, stable at the present time, with the 
veteran's most recent treatment for prostatitis being about 
two years previously.  The record shows that a May 2001 
clinician's note simply indicated that the veteran had "what 
sounds like benign prostate hypertrophy."  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2005).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2005) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is therefore for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the veteran's single service-connected disability is 
rated at 40 percent disabling.  The veteran therefore does 
not meet the criteria for entitlement to award of TDIU under 
the provisions of 38 C.F.R. § 4.16(a) because he is not rated 
at 60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more service-
connected disabilities with at least one disability rated at 
least at 40 percent.  He also does not meet the requirement 
that he be unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  
By his own account to the April 2004 VA examiner, his 
unemployment is a result of his non-service-connected 
diabetes mellitus and strokes, not his service-connected 
prostatitis.  He has alternatively claimed that his 
unemployability was due to a non-service-connected hip 
disability.  Additionally, the medical opinion evidence 
regarding the effect of prostatitis on his ability to work is 
against the claim.

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture related to his service-connected 
disability as would render the veteran unable to secure and 
follow a substantially gainful occupation.  The evidence of 
record does not demonstrate that the veteran's service-
connected disability has resulted in hospitalization or other 
debilitation such that he could not follow gainful 
employment.  Thus, there appears no basis for award of TDIU.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for TDIU.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, and in a follow-up notification dated in September 
2003.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a remand is not 
necessary for notice regarding award of an effective date 
because that issue is not before the Board.  

Regarding VA's duty to assist, the RO obtained the veteran's 
medical records, and secured an examination in order to 
ascertain the severity of his one service-connected 
disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


